DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beack et al. (U.S. Pub. No. 2014/0095179) in view of Ejima (U.S. Pub. No. 2012/0226494).
Regarding claims 1, 10 and 13, Beack et al. discloses an apparatus comprising (see fig. 9; multi-object audio signal decoding apparatus): 
a processor (see paragraph 0097, fig. 9; rendering processor 909); and
a non-transitory computer readable medium storing machine readable instructions that when executed by the processor cause the processor to (see paragraph 0128; the computer readable recording medium includes a read-only memory (ROM), a random-access memory (RAM), a CD-ROM, a floppy disk, a hard disk and an optical magnetic disk):
determine whether content included in a transport stream (see paragraph 0098, figs. 6-8) includes stereo content or multichannel content by analyzing components of the content included in the transport stream (see paragraphs 0084-0086; preset mode includes karaoke mode and audio object for supporting basic stereo and multichannel playback mode setting), and analyzing a duration of the content included in the transport stream (see paragraphs 0086, 0121),
in response to a determination that the content included in the transport stream includes the stereo content, apply a stereo content preset to the content included in the transport stream (see paragraphs 0100-0101; stereo audio objects); and
in response to a determination that the content included in the transport stream includes the multichannel content, apply a multichannel content preset to the content included in the transport stream (see paragraph 0102; 5.1 OR 7.1 channel).

Ejima discloses wherein the processor is to analyze the duration of the content included in the transport stream by comparing the duration of the content to predetermined durations for different types of stereo content and multichannel content (see paragraphs 0077-0080, fig. 2; time sequences for voice signals and 5.1 channel).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Beack et al. to include wherein the processor is to analyze the duration of the content included in the transport stream by comparing the duration of the content to predetermined durations for different types of stereo content and multichannel content as taught by Ejima for the advantage of allowing multichannel reproduction and reducing the delay in reproducing the voice signal when the formation of the voice signal changes from one channel to another (e.g., from 2-channel stereo to 5.1 channel surround signal).

Regarding claim 7, Beack et al. and Ejima discloses everything claimed as applied above (see claim 1).  Ejima discloses determine the duration of the content included in the transport stream by analyzing a file-size and a data rate associated with the content included in the transport stream (see paragraphs 0061, 0077-0080).

claim 8, Beack et al. and Ejima discloses everything claimed as applied above (see claim 7).  Ejima discloses wherein the data rate includes a constant bitrate or a variable bitrate (see paragraphs 0061, 0077-0080).

Regarding claim 9, Beack et al. and Ejima discloses everything claimed as applied above (see claim 1).  Beack et al. discloses wherein the components of the content included in the transport stream are included in a container of the transport stream (see paragraph 0098 and figs. 6-8).

Regarding claim 11, Beack et al. and Ejima discloses everything claimed as applied above (see claim 1).  Beack et al. discloses wherein the components of the content included in the transport stream include an audio coding scheme that specifies a type of the content included in the transport stream (see paragraphs 0081, 0101, 0127).

Regarding claim 12, Beack et al. and Ejima discloses everything claimed as applied above (see claim 10).  Beack et al. discloses wherein the components of the content included in the transport stream include a container format that is used to determine whether the content included in the transport stream includes the stereo
content or the multichannel content (see paragraphs 0081, 0101, 0127).

Claims 2, 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beack et al. and Ejima as applied to claim 1 above, and further in view of Ross (U.S. Pub. No. 2012/0087416).

Regarding claim 2, Beack et al. and Ejima discloses everything claimed as applied above (see claim 1).  Beack et al. discloses wherein for the stereo content, the instructions are further to cause the processor to:
determine whether the stereo content includes a video, whether the stereo content does not include the video, and whether the stereo content is downmixed cinematic content (see paragraphs 0100-0102, 0127).
Beack et al. is silent as to in response to a determination that the stereo content includes the video, that the stereo content does not include the video, or that the stereo content is downmixed cinematic content, apply a corresponding type of the stereo content preset to the content included in the transport stream.
Ross discloses in response to a determination that the stereo content includes the video, that the stereo content does not include the video, or that the stereo content is downmixed cinematic content, apply a corresponding type of the stereo content preset to the content included in the transport stream (see paragraphs 0035, 0038-0042, 0057-0077).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Beack et al. and Ejima to include in response to a determination that the stereo content includes the video, that the stereo content does 

Regarding claims 5 and 14, Beack et al. and Ejima discloses everything claimed as applied above (see claims 1 and 13).  However, Beack et al. and Ejima are silent as to determine, based on an analysis of the components in a Program Map table included in the container, whether a content included in the transport stream includes audio content, or audio and video content, wherein the components include audio frames for the audio content; and in response to a determination that the content included in the transport stream includes the audio content, or the audio and video content, selectively apply the stereo content preset or the multichannel content preset to the content included in the transport stream.
Ross discloses determine, based on an analysis of the components in a Program Map table included in a container, whether the content included in the transport stream includes audio content, or audio and video content, wherein the components include audio frames for the audio content (see paragraphs 0035, 0038-0042, 0057-0077); and 
in response to a determination that the content included in the transport stream includes the audio content, or the audio and video content, selectively apply the stereo content preset or the multichannel content preset to the content included in the transport stream (see paragraphs 0035, 0038-0042, 0057-0077).



Regarding claims 6 and 15, Beack et al. and Ejima discloses everything claimed as applied above (see claims 1 and 13).  However, Beack et al. and Ejima are silent as to determine, based on the analysis of the components in a Program Map table included in the container, whether the content included in the transport stream includes audio content, or audio-for-video content; and in response to a determination that the content included in the transport stream includes the audio content, or the audio-for-video content, selectively apply the stereo content preset or the multichannel content preset to the content included in the transport stream.
Ross discloses determine, based on the analysis of the components in a Program Map table included in the container, whether the content included in the 
in response to a determination that the content included in the transport stream includes the audio content, or the audio-for-video content, selectively apply the stereo content preset or the multichannel content preset to the content included in the transport stream (see paragraphs 0035, 0038-0042, 0057-0077).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Beack et al. and Ejima to include determine, based on the analysis of the components in a Program Map table included in the container, whether the content included in the transport stream includes audio content, or audio-for-video content; and in response to a determination that the content included in the transport stream includes the audio content, or the audio-for-video content, selectively apply the stereo content preset or the multichannel content preset to the content included in the transport stream as taught by Ross for the advantage of seamlessly switching the particular selection while playing the other selections.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beack et al. and Ejima as applied to claim 1 above, and further in view of Kouretas et al. (U.S. Pub. No. 2006/0203807).


claim 3, Beack et al. and Ejima discloses everything claimed as applied above (see claim 1).  However, Beack et al. and Ejima are silent as to the instructions are further to cause the processor to: determine whether the content included in the transport stream includes voice in Voice over Internet Protocol (VoIP), or speech; and in response to a determination that the content included in the transport stream includes the voice in VoIP, or the speech, apply a voice preset to the content included in the transport stream.
Kouretas et al. discloses determine whether the content included in the transport stream includes voice in Voice over Internet Protocol (VoIP), or speech (see paragraphs 0309, 0367); and
in response to a determination that the content included in the transport stream includes the voice in VoIP, or the speech, apply a voice preset to the content included in the transport stream (see paragraphs 0309, 0367).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Beack et al. and Ejima to include determine whether the content included in the transport stream includes voice in Voice over Internet Protocol (VoIP), or speech; and in response to a determination that the content included in the transport stream includes the voice in VoIP, or the speech, apply a voice preset to the content included in the transport stream as taught by Kouretas et al. for the advantage of recording data, voice, audio, and video from a computer network, such as a VoIP network, without requiring modification of an associated telephone system or impairing normal operation of the network and telephone system.

Regarding claim 4, Beack et al. and Ejima discloses everything claimed as applied above (see claim 1).  However, Beack et al. and Ejima are silent as to determine whether the content included in the transport stream includes microphone-captured speech; and in response to a determination that the content included in the transport stream includes the microphone-captured speech, apply a microphone-captured speech voice preset to the content included in the transport stream.
Kouretas et al. discloses determine whether the content included in the transport stream includes microphone-captured speech (see paragraphs 0309, 0368-0370); and 
in response to a determination that the content included in the transport stream includes the microphone-captured speech, apply a microphone-captured speech voice preset to the content included in the transport stream (see paragraphs 0309, 0368-0370).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method of Beack et al. and Ejima to include determine whether the content included in the transport stream includes microphone-captured speech; and in response to a determination that the content included in the transport stream includes the microphone-captured speech, apply a microphone-captured speech voice preset to the content included in the transport stream as taught by Kouretas et al. for the advantage of recording data, voice, audio, and video from a computer network, such as a VoIP network, without requiring modification of an associated telephone system or impairing normal operation of the network and telephone system.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 3, 2021.